Concurring Opinion

Dumbauld, J.,
June 19, 1958. — The pinball machines here involved were seized under legislation authorizing seizure of “any device or machine of any kind, character or description whatsoever, used and employed for the purposes of unlawful gambling.” Forfeiture is to be decreed by the court only “if satisfied that such device or machine was employed and used for the purpose of unlawful gaming as aforesaid”: Criminal Code of March 31, 1860, P. L. 382, 18 PS §1445. The important question for decision in the case at bar is whether the seizure of machines of the type here involved is valid, upon the assumption that there is no evidence that the machines in fact were actually used or employed for gambling.
*389At first blush one might think that in the absence of such evidence of actual use for gambling purposes a seizure could not properly be made under this legislation. However, a different interpretation of this language has been established by previous decisions of this court and of appellate courts. These precedents authoritatively interpret this legislation as not requiring such proof. See In re Destruction of Twenty-five Slot Machines, 3 Fayette 169, 171 (1940); Urban’s Appeal, 148 Pa. Superior Ct. 101, 112-13 (1942); Mills Novelty Company’s Appeal, 316 Pa. 449, 461 (1934).
Those decisions hold that certain types of machines are regarded as gambling devices per se, and may be seized and destroyed without proof of actual use for gambling.
Whether or not a particular machine is to be classified as being such a gambling device per se depends upon whether it is so constructed that it contains certain features or gadgets which have no useful function and serve no normal or natural purpose other than in connection with gambling.
The machines involved in the case at bar obviously do possess such features or gadgets. For example, they contain certain meters and computing devices the only natural and ordinary function of which is to enable the operator of the machine to calculate the amount of money he owes the owner of the machine, after deducting appropriate credits for payoffs to customers successfully playing the machine.
Accordingly the seizure is valid under the judicial precedents by which this Court is bound. These authorities are fully discussed, and the construction of these machines fully described, in the thorough and able opinion filed by Judge Bane.